DISMISS and Opinion Filed April 5, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00917-CV

                    CARESSA J. HOLDER, Appellant
                                 V.
          DIANNA CROSS D/B/A RNDI COMPANIES INC. AND RNDI
                    DEMOLITIONS, INC., Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09747

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      Appellant no longer wishes to pursue this appeal and has filed a motion to

dismiss. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal.

See id.



                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE
200917F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CARESSA J. HOLDER, Appellant                On Appeal from the 192nd Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00917-CV         V.               Trial Court Cause No. DC-19-09747.
                                            Opinion delivered by Justice Garcia,
DIANNA CROSS D/B/A RNDI                     Justices Myers and Partida-Kipness
COMPANIES INC. AND RNDI                     participating.
DEMOLITIONS, INC., Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Dianna Cross d/b/a RNDI Companies Inc. and
RNDI Demolitions, Inc. recover their costs, if any, of this appeal from appellant
Caressa J. Holder.


Judgment entered April 5, 2021




                                      –2–